267 S.W.3d 716 (2008)
Betty ANDREWS, Respondent,
v.
HAVENS ERECTORS, INC., et al.; Defendant,
Missouri Private Sector Individual Self-Insurer Guaranty Corporation; Appellant,
Missouri Division of Workers' Compensation, Respondent.
No. WD 68595.
Missouri Court of Appeals, Western District.
August 5, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 30, 2008.
Application for Transfer Denied November 25, 2008.
*717 Robert J. Will, St. Louis, MO, for appellant.
Jerrold Renter, Kansas City, MO, for respondent, Andrews.
Robert D. Noland, Kansas City, MO, for respondent, Division.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

ORDER
PER CURIAM.
Missouri Private Sector Individual Self-Insurer Guaranty Corporation appeals the trial court's judgment granting Ms. Betty Andrews's declaratory judgment action against it and denying its cross-claim against Missouri Division of Workers' Compensation.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).